Citation Nr: 1225830	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for varicose veins of the right leg. 

2.  Entitlement to an initial rating in excess of 20 percent for varicose veins of the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from July 1952 to September 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO granted service connection for varicose veins of the right and left legs; each disability was assigned an initial 10 percent disability rating, effective October 15, 2007--the date VA received the Veteran's initial claim for compensation for these disabilities.  The Veteran appealed the 10 percent disability ratings assigned to the above-cited disabilities to the Board. 

In a statement, received by the RO in July 2009, the Veteran cancelled his hearing before a Veterans Law Judge at a local RO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011). 

In January 2011, the Board remanded the initial disability claims on appeal to the RO for additional development; specifically, to schedule the Veteran for a VA examination to determine the current severity of his service-connected varicose veins of the right and left legs.  This examination was performed in March 2011.  A copy of the examination report is contained in the claims file.  

By a March 2012 Supplemental Statement of the Case, the RO assigned initial 20 percent disability ratings to the service-connected bilateral varicose veins, effective October 15, 2007.  Since the RO did not assign the maximum disability rating possible, an appeal for higher initial evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The issues on appeal are REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if additional action is required on his part.

REMAND

While the Board regrets that another remand of this case will result in additional delay in a final appellate decision, the Board is also of the opinion that the March 2011 VA examination report does not contain adequate clinical findings on which to base a decision.  The examiner did not specifically mention the presence or absence of edema and whether any edema is persistent and relieved by elevation of the extremity.  While there was a notation of no general skin changes, there was no specific finding as to whether there was stasis pigmentation.  Color photographs were obtained of the Veteran's lower extremities.  In the March 2012 supplemental statement of the case (SSOC), the RO noted that the photographs showed "pigmentation."  The photographs do show changes of the skin of the left foot, but the examiner did not comment on these or otherwise offer an explanation therefor.  It appears that the examiner's findings and the conclusions of the RO rating personnel conflict.  A clinical examiner must comment on the apparent skin changes of the left foot shown on the photographs.  The right foot is not clearly shown in the photographs available for review.  As the examination report did not directly and specifically present findings which permit the Board to determine the presence or absence of the symptoms listed in the pertinent diagnostic code, remand for further examination is necessary.  

Accordingly, the case is REMANDED for the action listed below.

(Please note, this appeal had been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Copies of updated treatment records pertaining to varicose veins of the right and left legs should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran should be scheduled for an appropriate examination in order to determine the severity of his bilateral varicose veins of the lower extremities.  The claims folder must be made available to the examiner for review of pertinent documents therein.  Such review must be noted in the examination report.  

All indicated studies should be performed.

The examiner must report findings which correspond to the rating criteria found in Diagnostic Code 7120.  The examiner must comment on and explain the skin changes shown on the color photographs taken at the March 2011 VA examination.  

3.  Thereafter, the claims on appeal should be readjudicated.  If the benefits sought on appeal are not fully granted, a SSOC should be issued to the Veteran and his representative.  An appropriate period of time to respond should be given.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


